Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kamaljit S. Badwal appeals the district court’s order dismissing his claim based on *571the Appellees’ failure to arbitrate his employment termination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Badwal v. Buie, No. 1:08-cv-00328-GBL-JFA (E.D.Va. Aug. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.